OPINION
ONION, Presiding Judge.
Appellant waived trial by jury and entered a plea of guilty before the court to the alleged offense of unlawfully transporting beer in a wet area without a permit issued by the Texas Alcoholic Beverage Commission. The court found appellant guilty and assessed his punishment at a fine of $100.00.
The information, omitting the formal parts, alleges that appellant on or about August 3, 1972, “did then and there unlawfully transport an alcoholic beverage, to wit: beer, within a wet area of said county and at the time of such transportation, the said defendant did not then and there have a permit issued by the Texas Alcoholic Beverage Commission of the State of Texas authorizing the transportation of said beer, and said wet area of said county was then and there a place where the transportation of beer by one legally licensed so to do was legal. . . ”
The State has not pointed out under which statute appellant was prosecuted. Our own independent examination of the statutes of this State fails to reveal that the above quoted allegations of the information state an offense under the laws of this State.
Since the information in this cause does not allege an offense against the laws of this State, the judgment of the trial court must be reversed and the prosecution ordered dismissed.
It is so ordered.